DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 17-18, 22, 25-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 26 each recite “a handlebar tube” twice.  It is unclear how many handlebar tubes are required.  The Examiner suggests changing the respective second iterations to –the handlebar tube--.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 26, 27, 29, 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al (US 2016/0327070).
As per claim 26, Fujiwara et al discloses a hydraulic master apparatus (Title) for a hydraulic brake or clutch of a handlebar-guided vehicle having a handlebar tube, the hydraulic master apparatus comprising: 
a handlebar tube (H) defining a longitudinal direction;
a support (78) connected to the handlebar tube; 
a hydraulic cylinder (20) disposed in the handlebar tube and having a piston (22); and 
a lever (50) pivotally connected to the support to move in an actuation direction towards the hydraulic cylinder;
a pulling device (52) configured to exert a pulling force on the piston of the hydraulic cylinder when the lever is actuated in the actuation direction; and 
a grip width adjusting apparatus (98), by which a distance between the support for the lever and the hydraulic cylinder is adjusted to adjust a grip width. 
As per claim 27, Fujiwara et al discloses the hydraulic master apparatus according to claim 26, wherein the support is movably arranged on the handlebar tube (78, H). 
As per claim 29, Fujiwara et al discloses the hydraulic master apparatus according to claim 26, wherein the hydraulic cylinder has an operative state and an inoperative state and, in the inoperative state, the hydraulic cylinder is configured to move within the handlebar tube (20, H). 
As per claim 32, Fujiwara et al discloses the hydraulic master apparatus according to claim 29, wherein the pulling device is adjustable (52, 98; [0115]). 
Allowable Subject Matter
6.	Claims 17, 18, 22, 25, 28, 30, 33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
7.	Claims 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive.
Regarding claim 17, the applicant argues that:
“This description clearly provides that Fujiwara's coupling member is part of the piston rod, i.e., the coupling member is threaded onto the piston rod” (Page 9).

Claims must be given their broadest reasonable interpretation in light of the specification (MPEP 2111).  The applicant’s arguments presume that only the narrowest interpretation of the prior art is permissible.  Coupling member (80) is a discrete structure.
Regarding claim 26, the applicant argues that: 
“Claim 26 includes the above emphasized features that are likewise present in claim 17. The arguments set forth above with respect to these features are equally applicable to claim 26 and are incorporated herein by reference for reasons of brevity” (Page 10).

Claim 26 does not require “a shifting device disposed in the handlebar tube and configured to be movable in the longitudinal direction of the handlebar tube” as argued.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                      

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657